 



EXHIBIT 10.4
HEALTH FITNESS CORPORATION
2007 EQUITY INCENTIVE PLAN
SECTION 1.
DEFINITIONS
     As used herein, the following terms shall have the meanings indicated
below:
     (a) “Affiliate(s)” shall mean a Parent or Subsidiary of the Company.
     (b) “Award” shall mean any grant of a Restricted Stock Award.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Committee” shall mean a Committee of two or more directors who shall
be appointed by and serve at the pleasure of the Board, subject to any
limitations on the power and authority of any Committee that is appointed by the
Board for such purpose, or contained in the charter of such Committee. To the
extent necessary for compliance with Rule 16b-3, or any successor provision,
each of the members of the Committee shall be a “non-employee director.” Solely
for purposes of this Section 1(d), “non-employee director” shall have the same
meaning as set forth in Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Securities Exchange Act
of 1934, as amended. Further, to the extent necessary for compliance with the
limitations set forth in Internal Revenue Code Section 162(m), each of the
members of the Committee shall be an “outside director” within the meaning of
Code Section 162(m) and the regulations issued thereunder. At any time during
which there is no Committee with power to administer the Plan as provided
herein, all powers of the Committee referred to herein shall be vested in the
Board.
     (e) The “Company” shall mean Health Fitness Corporation, a Minnesota
corporation.
     (f) “Fair Market Value” as of any date shall mean (i) if such stock is
listed on the Nasdaq National Market, Nasdaq SmallCap Market, or an established
stock exchange, the price of such stock at the close of the regular trading
session of such market or exchange on such date, as reported by The Wall Street
Journal or a comparable reporting service, or, if no sale of such stock shall
have occurred on such date, on the next preceding date on which there was a sale
of stock; (ii) if such stock is not so listed on the Nasdaq National Market,
Nasdaq SmallCap Market, or an established stock exchange, the average of the
closing “bid” and “asked” prices quoted by the OTC Bulletin Board, the National
Quotation Bureau, or any comparable reporting service on such date or, if there
are no quoted “bid” and “asked” prices on such date, on the next preceding date
for which there are such quotes; or (iii) if such stock is not publicly traded
as of such date, the per share value as determined by the Board in its sole
discretion by applying principles of valuation with respect to the Company’s
Common Stock.
     (g) The “Internal Revenue Code” or “Code” is the Internal Revenue Code of
1986, as amended from time to time.
     (h) “Parent” shall mean any corporation which owns, directly or indirectly
in an unbroken chain, fifty percent (50%) or more of the total voting power of
the Company’s outstanding stock.
     (i) The “Participant” means a director, key employee or officer of the
Company or any Affiliate to whom a Restricted Stock Award has been granted
pursuant to Section 8.

 



--------------------------------------------------------------------------------



 



     (j) “Performance Objective(s)” shall mean one or more performance
objectives established by the Board (upon recommendation of the Committee in the
case of Section 16 Officers) or the Committee (in the case of other
Participants), in its sole discretion, for Awards granted under this Plan. For
any Awards that are intended to qualify as “performance-compensation” under Code
Section 162(m), the Performance Objectives shall be limited to any one, or a
combination of, (i) revenue, (ii) net income, (iii) stockholders’ equity,
(iv) earnings per share, (v) return on equity, (vi) return on assets,
(vii) total shareholder return, (viii) net operating income, (ix) cost controls,
(x) cash flow, (xi) increase in revenue, (xii) increase in share price or
earnings, (xiii) return on investment, (xiv) department or business unit
performance goals, (xv) increase in market share, (xvi) earnings before
interest, taxes, depreciation and amortization (“EBITDA”), (xvii) increase in
EBITDA, (xviii) gross margin, or (xix) increase in gross margin, in all cases
including such threshold, target and maximum levels as may be determined by the
Board (upon recommendation of the Committee in the case of Section 16 Officers)
or by the Committee (in the case of other Participants).
     (k) The “Plan” means the Health Fitness Corporation 2007 Equity Incentive
Plan, as amended hereafter from time to time, including the form of Agreement as
it may be modified from time to time by the Board (upon recommendation of the
Committee in the case of Section 16 Officers) or by the Committee (in the case
of other Participants).
     (l) “Restricted Stock Award” shall mean any grant of restricted shares of
Stock of the Company pursuant to Section 8 hereof.
     (m) “Section 16 Officers” shall mean the executive officers of the Company
designated from time to time by the Board as Section 16 officers under the
Securities Exchange Act of 1934, as amended.
     (n) “Stock” or “Common Stock” shall mean Common Stock of the Company
(subject to adjustment as described in Section 9) reserved for Awards pursuant
to this Plan.
     (o) A “Subsidiary” shall mean any corporation of which fifty percent (50%)
or more of the total voting power of the Company’s outstanding Stock is owned,
directly or indirectly in an unbroken chain, by the Company.
SECTION 2.
PURPOSE
     The purpose of the Plan is to promote the growth and success of the Company
and its Affiliates by facilitating the employment and retention of competent
personnel and by furnishing incentive to officers, directors and employees upon
whose efforts the success of the Company and its Affiliates will depend to a
large degree.
     It is the intention of the Company to carry out the Plan through the
granting of Restricted Stock Awards pursuant to Section 8 of this Plan. Adoption
of this Plan shall be subject to approval by the shareholders of the Company;
provided, however, that Restricted Stock Awards may be granted prior to the date
shareholder approval is obtained.
SECTION 3.
EFFECTIVE DATE OF PLAN
     The Plan shall be effective as of the date of adoption by the Board of
Directors, subject to approval by the shareholders of the Company as required in
Section 2.

2



--------------------------------------------------------------------------------



 



SECTION 4.
ADMINISTRATION
     The Plan shall be administered by the Board or by a Committee of the Board
consisting of two or more directors who shall be appointed by and serve at the
pleasure of the Board; provided, that if the Board delegates administration to a
Committee, such Committee shall have no authority for matters under this Plan
relating to or affecting non-employee directors, and the Committee further shall
have no authority for matters under this Plan relating to or affecting
Section 16 Officers except the authority to make recommendations to the Board.
The Board further may subject such delegation to such additional restrictions on
authority as it may deem necessary and appropriate and thereafter shall continue
to have the power to take action with respect to all matters pertaining to this
Plan with or without recommendation of the Committee. In accordance with the
provisions of the Plan, the Board (upon recommendation of the Committee in the
case of Section 16 Officers) or the Committee (in the case of other
Participants) shall determine, in its sole discretion, whether an Award shall be
granted; the individuals to whom, and the time or times at which, Awards shall
be granted; the Performance Objectives, if any; the number of shares subject to
each Award; and any other terms and conditions of each Award. The Board (upon
recommendation of the Committee in the case of Section 16 Officers) or the
Committee (in the case of other Participants) shall have full power and
authority to administer and interpret the Plan, to make and amend rules,
regulations and guidelines for administering the Plan, to prescribe the form and
conditions of the respective agreements evidencing each Award (which may vary
from Participant to Participant), and to make all other determinations necessary
or advisable for the administration of the Plan. The interpretation of the Plan
by the Board (upon recommendation of the Committee in the case of Section 16
Officers) or by the Committee (in the case of other Participants), and all
actions taken and determinations made by the Board or by the Committee, as
appropriate pursuant to the power vested in each of them hereunder, shall be
conclusive and binding on all parties concerned.
     No member of the Board or the Committee shall be liable for any action
taken or determination made in good faith in connection with the administration
of the Plan. In the event the Board appoints a Committee as provided hereunder,
any action of the Committee with respect to the administration of the Plan shall
be taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.
SECTION 5.
PARTICIPANTS
     The Board (upon recommendation of the Committee in the case of Section 16
Officers) or the Committee (in the case of other Participants) shall from time
to time, at its discretion and without approval of the shareholders, designate
those employees, officers and directors of the Company or of any Affiliate to
whom Awards shall be granted under this Plan (including new Participants and
Participants then holding Awards); the number of shares to be awarded to each
such Participant; the Performance Objectives, if any, applicable to each Award;
and those individuals who from to time shall not be eligible to participate in
the Plan.
SECTION 6.
STOCK
     The Stock to be optioned under this Plan shall consist of authorized but
unissued shares of Common Stock. Nine Hundred Thousand (900,000) shares of
Common Stock shall be reserved and available for Awards under the Plan;
provided, however, that the total number of shares of Common Stock reserved for
Awards under this Plan shall be subject to adjustment as provided in Section 9
of the Plan. The following shares of Stock shall continue to be reserved and
available for Awards granted

3



--------------------------------------------------------------------------------



 



pursuant to the Plan: (i) any outstanding Award that expires for any reason,
(ii) any portion of an Award that is terminated prior to the lapsing of the
risks of forfeiture on such Award, (iii) shares of Stock used to satisfy any tax
withholding obligation attributable to any Award, whether such shares are
withheld by the Company or tendered by the Participant, and (iv) shares of Stock
covered by an Award to the extent the Award is settled in cash.
SECTION 7.
DURATION OF PLAN
     Awards may be granted pursuant to the Plan from time to time after the
effective date of the Plan and until the Plan is discontinued or terminated by
the Board of Directors.
SECTION 8.
RESTRICTED STOCK AWARDS
     Each Restricted Stock Award granted pursuant to the Plan shall be evidenced
by a written restricted stock agreement (the “Restricted Stock Agreement”). The
Restricted Stock Agreement shall be in such form as may be approved from time to
time by the Board (upon recommendation of the Committee in the case of
Section 16 Officers) or by the Committee (in the case of other Participants) and
may vary from Participant to Participant; provided, however, that each
Participant and each Restricted Stock Agreement shall comply with and be subject
to the following terms and conditions:
     (a) Number of Shares. The Restricted Stock Agreement shall state the total
number of shares of Stock covered by the Restricted Stock Award. In no event
shall a Participant be granted Restricted Stock Awards during any fiscal year of
the Company covering in the aggregate more than One Hundred Twenty-Five Thousand
(125,000) shares of Stock, subject to adjustment as provided in Section 9.
     (b) Risks of Forfeiture. The Restricted Stock Agreement shall set forth the
risks of forfeiture, if any, including risks of forfeiture based on Performance
Objectives, which shall apply to the shares of Stock covered by the Restricted
Stock Award, and shall specify the manner in which such risks of forfeiture
shall lapse. The Board (upon recommendation of the Committee in the case of
Section 16 Officers) or the Committee (in the case of other Participants) may,
in its sole discretion, modify the manner in which such risks of forfeiture
shall lapse but only with respect to those shares of Stock which are restricted
as of the effective date of the modification.
     (c) Issuance of Shares; Rights as Shareholder. The Company shall cause to
be issued a stock certificate representing such shares of Stock in the
Participant’s name, and shall hold such certificate until such time as the risks
of forfeiture and other transfer restrictions set forth in the Restricted Stock
Agreement have lapsed with respect to the shares represented by the certificate.
The Company may also place a legend on such certificate describing the risks of
forfeiture and other transfer restrictions set forth in the Participant’s
Restricted Stock Agreement and providing for the cancellation and return of such
certificate if the shares of Stock subject to the Restricted Stock Award are
forfeited. Until the risks of forfeiture have lapsed or the shares subject to
such Restricted Stock Award have been forfeited, the Participant shall be
entitled to vote the shares of Stock represented by such stock certificates and
shall receive all dividends attributable to such shares, but the Participant
shall not have any other rights as a shareholder with respect to such shares.
     (d) Withholding Taxes. The Company or its Affiliate shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s Restricted Stock Award. In the event the
Participant is required under the Restricted Stock Agreement to pay the Company,
or make

4



--------------------------------------------------------------------------------



 



arrangements satisfactory to the Company respecting payment of, such withholding
and employment-related taxes, the Board (upon recommendation of the Committee in
the case of Section 16 Officers) or the Committee (in the case of other
Participants) may, in its discretion and pursuant to such rules as it may adopt,
permit the Participant to satisfy such obligations, in whole or in part, by
delivering shares of Common Stock, including shares of Stock received pursuant
to the Restricted Stock Award on which the risks of forfeiture have lapsed. Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from the lapsing of the risks of forfeiture on
such restricted stock. In no event may the Participant deliver shares having a
Fair Market Value in excess of such statutory minimum required tax withholding.
The Participant’s election to deliver shares of Common Stock for this purpose
shall be made on or before the date that the amount of tax to be withheld is
determined under applicable tax law. Such election shall be approved by the
Board (upon recommendation of the Committee in the case of Section 16 Officers)
or by the Committee (in the case of other Participants) and otherwise comply
with such rules as may be in effect to assure compliance with Rule 16b-3, or any
successor provision, as then in effect, of the General Rules and Regulations
under the Securities Exchange Act of 1934, if applicable.
     (e) Nontransferability. No Restricted Stock Award shall be transferable, in
whole or in part, by the Participant, other than by will or by the laws of
descent and distribution, prior to the date the risks of forfeiture described in
the Restricted Stock Agreement have lapsed. If the Participant shall attempt any
transfer of any Restricted Stock Award granted under the Plan prior to such
date, such transfer shall be void and the Restricted Stock Award shall
terminate.
     (f) Other Provisions. The Restricted Stock Agreement authorized under this
Section 8 shall contain such other provisions as the Board (upon recommendation
of the Committee in the case of Section 16 Officers) or the Committee (in the
case of other Participants) shall deem advisable.
SECTION 9.
RECAPITALIZATION, SALE, MERGER, EXCHANGE
OR LIQUIDATION
     In the event of an increase or decrease in the number of shares of Common
Stock resulting from a stock dividend, stock split, reverse split, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company, the Board may, in its sole discretion, adjust the
number of shares of Stock reserved under Section 6 hereof and the number of
shares of Stock covered by each outstanding Award to reflect such change.
Additional shares which may become covered by the Award pursuant to such
adjustment shall be subject to the same restrictions as are applicable to the
shares with respect to which the adjustment relates.
     Unless otherwise provided in the Restricted Stock Agreement evidencing an
Award, in the event of an acquisition of the Company through the sale of
substantially all of the Company’s assets and the consequent discontinuance of
its business or through a merger, consolidation, exchange, reorganization,
reclassification, extraordinary dividend, divestiture (including a spin-off),
liquidation, recapitalization, stock split, stock dividend or otherwise
(collectively referred to as a “transaction”), the Board may provide for one or
more of the following:
     (a) the equitable acceleration of the lapsing of the risks of forfeiture on
any Restricted Stock Awards;

5



--------------------------------------------------------------------------------



 



     (b) the complete termination of this Plan and the cancellation of any
Restricted Stock Awards for which the risks of forfeiture have not lapsed;
     (c) that Participants holding outstanding Restricted Stock Awards shall
receive, with respect to each share of Stock subject to such Awards, as of the
effective date of any such transaction, cash in an amount equal to the Fair
Market Value of such Stock on the date immediately preceding the effective date
of such transaction; provided, that the Board may, in lieu of such cash payment,
distribute to such Participants shares of Common Stock of the Company or shares
of stock of any corporation succeeding the Company by reason of such
transaction, such shares having a value equal to the cash payment herein; and
     (d) the continuance of the Plan with respect to Restricted Stock Awards for
which the risks of forfeiture have not lapsed as of the date of adoption by the
Board of such plan for such transaction and the right to receive an equivalent
number of shares of stock of the corporation succeeding the Company by reason of
such transaction.
The Board may restrict the rights of or the applicability of this Section 9 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation.
The grant of an Award pursuant to the Plan shall not limit in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure or to merge, exchange or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.
SECTION 10.
INVESTMENT PURPOSE
     No shares of Stock shall be issued pursuant to the Plan unless and until
there has been compliance, in the opinion of Company’s counsel, with all
applicable legal requirements, including without limitation, those relating to
securities laws and stock exchange listing requirements. As a condition to the
issuance of Stock to Participant, the Company may require Participant to (a)
represent that the shares of Stock are being acquired for investment and not
resale and to make such other representations as the Company shall deem
necessary or appropriate to qualify the issuance of the shares as exempt from
the Securities Act of 1933 and any other applicable securities laws, and
(b) represent that Participant shall not dispose of the shares of Stock in
violation of the Securities Act of 1933 or any other applicable securities laws.
     As a further condition to the grant of any Option or the issuance of Stock
to Participant, Participant agrees to the following:
     (a) In the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the Common Stock underlying Awards, Participant will not, for
a period not to exceed 180 days from the prospectus, sell or contract to sell or
grant an option to buy or otherwise dispose of any Award granted to Participant
pursuant to the Plan or any of the underlying shares of Common Stock without the
prior written consent of the underwriter(s) or its representative(s).
     (b) In the event the Company makes any public offering of its securities
and determines in its sole discretion that it is necessary to reduce the number
of issued but unexercised stock purchase rights so as to comply with any state’s
securities or Blue Sky law limitations with respect thereto, the Board of

6



--------------------------------------------------------------------------------



 



Directors of the Company shall have the right (i) to accelerate the vesting of
any Award, provided that the Company gives Participant prior written notice of
such acceleration, or (ii) to cancel any Awards or portions thereof.
     (c) In the event of a transaction (as defined in Section 14 of the Plan),
Participant will comply with Rule 145 of the Securities Act of 1933 and any
other restrictions imposed under other applicable legal or accounting principles
if Participant is an “affiliate” (as defined in such applicable legal and
accounting principles) at the time of the transaction, and Participant will
execute any documents necessary to ensure compliance with such rules.
     The Company reserves the right to place a legend on any stock certificate
issued in connection with an Award pursuant to the Plan to assure compliance
with this Section 10.

7



--------------------------------------------------------------------------------



 



SECTION 11.
AMENDMENT OF THE PLAN
     The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 9, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant. Notwithstanding the foregoing, no such revision
or amendment shall (i) materially increase the number of shares subject to the
Plan except as provided in Section 9 hereof, (ii) change the designation of the
class of employees eligible to receive Awards, or (iii) materially increase the
benefits accruing to Participants under the Plan without the approval of the
shareholders of the Company if such approval is required for compliance with the
requirements of any applicable law or regulation.

8